 HARTLAND PLASTICS, INC.439persons, it will be recommended that the Union notify the Tribune, in writing, thatit has no objection to the nondiscriminatory employment of these individuals ;and further, that it request the Tribune to offer them employment without dis-crimination because of their nonmembership in the Union and without prejudiceto their seniority and other rights and privileges.Joseph RizzoP. G. KutzmanIrving ShapiroPhilip AuldFred GortonD. PecoraroRocco NicoliniB. SchulmanJoseph SatkoskyWm. AnnableMichael ContinoJ. F. BirminghamJoseph ScopellitiM. Di CostanzoJ. PisicchioS. AbramsMaurice RothL. KatzV. J. GiganteIt will be further recommended that the Union make those individuals whole,in accordance with the Board's usual policy. (See for example, F. W. Wool-worth Co.,90 NLRB 289;Crossett LumberCo., 8 NLRB 440;Republic Steel Cor-poration v. N. L. R. B.,311 U. S. 7), for any losses of pay incurred by reason ofthe attempt to cause discrimination against them.The Union may terminatefurther accrual of back pay by notifying the Tribune that it has no objection to,and permitting, their employment by the Tribune on a nondiscriminatory basis.The period for which back pay is to be computed shall be from and including Oc-tober 27, 1948, to the date of compliance with these recommendations.On the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.New York Herald Tribune, Inc., is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.Newspaper and Mail Deliverers' Union of New York and Vicinity is a labororganization within the meaning of Section 2 (5) of the Act.3.By attempting to cause the New York Herald Tribune, Inc., to discriminateagainst the employees named in Section V, above, the Union has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.4.By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]HARTLAND PLASTICS, INC.andDISTRICTNo.48,INTERNATIONALAsso-CIATION OFMACHINISTS.Case No.13-CA385.February27,1951Decisionand OrderOn November 6, 1950, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding; finding that93 NLRB No. 72. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended the dismissalof those allegations.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report with supportingbriefs.,The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'-OrderUpon the entire record in this case and' pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Hartland Plastics, Inc.,Hartland, Wisconsin, its officers, agents successors, and assigns, shall :1.Cease and desist from :.(a)Discouraging self-organization or concerted activities amongits employees for their mutual aid and protection as guaranteed inSection 7 of the Act or discouraging membership in District No. 48,International Association of Machinists, or any other labor organiza-tion of its employees, by discharging any of its employees or in anyother manner discriminating in regard to their hire or tenure ofemployment or any term or condition of their employment or bywarning or threatening employees With reprisals for engaging inactivities guaranteed by'the Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist District No. 48, InternationalAssociation of Machinists or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Murdock].2The efforts of the Respondent's president,in the presence of his employees,to makethe Union's business representative cease distributing leaflets on the street in front ofthe plant,as described in the Intermediate Report, constituted an unwarranted inter-ference with employees' self-organizationWe therefore agree with the Trial Examinerthat such conduct violated Section 8(a) (1) of the Act.The Red Rock Company,84NLRB 521, 525. HARTLAND PLASTICS, INC.441all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Beverly Jean Johnson, Charlene Dittmar, andPatricia Clark, and each of them, in the manner set forth above inthe, section of the Intermediate Report entitled, "The Remedy" forany loss of pay they may have suffered by reason of the discriminationagainst them.(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security pay-ment records, time cards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay due under theterms of this Order.(c)Post immediately in its plant at Hartland, Wisconsin, copiesof the notice attached to the Intermediate Report and marked Ap-pendix B.3Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed byRespondent's authorized representative, be posted by the Respondentimmediately upon receipt thereof, and maintained by it for sixty (60)consecutive days in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be, and ithereby is, dismissed insofar as it alleges that the Respondent dis-criminatorily failed or refused to recall, after a layoff on January 4,1950, Beverly Jean Johnson, Charlene Dittmar, Patricia Clark, andLeone Johnson.Intermediate Report and Recommended OrderMr. John P. Von Rohr,for the General Counsel.Messrs. 0. S. Hoebreckand R.A. SchoeneckerofMilwaukee, Wis., for theRespondent.Mr. J. J. Denny,for the Union.3This notice, however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The recommendations of a Trial Examiner"and substitut-ing in lieu thereof the words,"Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be inserted beforethe words"A Decision and Order"the words"A Decree of the United States Court ofAppeals Enforcing." 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by District No. 48, Inter-national Association of Machinists, herein called the Union, the General Counselof the National Labor Relations Board, by the Regional Director for the Thir-teenth Region (Chicago, Illinois) issued a complaint dated July 7, 1950, andand an enlargement of complaint dated July 28, 1950, against Hartland Plastics,Inc., herein called the Respondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices the complaint, as amended, allegedin substance that Respondent on or about October 26, 1949, discriminatorilydischarged and refused to reinstate until on or about December 3, 1949,Beverly Jean Johnson, Charlene Dittmar, and Patricia Clark, that following alayoff on January 4, 1950, Respondent discriminatorily refused to recallBeverly Jean Johnson, Charlene Dittmar, Patricia Clark, and Leone Johnson,and that Respondent since on or, about October 1, 1949, interfered with, restrained,and coerced employees in the exercise of the rights guaranteed them in Section 7of the Act.Respondent duly filed an answer admitting certain allegations of the com-plaint, as amended, but specifically denying the commission of unfair laborpractices.Pursuant to notice, a hearing was held on September 5 and 6, 1950, at Wau-kesha, Wisconsin, before the undersigned Trial Examiner.The General Counsel'and the Respondent were represented by counsel and the Union by its GrandLodge representative.All parties participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.The parties were afforded, but didnot avail themselves of, an opportunity for oral argument at the close of thehearing.The parties were advised of their right to file proposed findings offact, conclusions of law, and briefs.Briefs have been received from the GeneralCounsel and from Respondent which have been considered.A letter in thenature of a reply brief has also been received from Respondent and has beenconsidered.At the conclusion of the General Counsel's case-in-chief and at theconclusion of the hearing, counsel for Respondent moved to dismiss the com-plaint, as amended, because of insufficient evidence.The undersigned took themotions to dismiss under consideration and they are now disposed of isaccordance with the following findings and conclusions.After the close of the hearing the undersigned received from counsel forRespondent and from the General Counsel, motions to correct transcript. Saidmotions are hereby granted.Upon the entire record in the case and from his observation of witnesses, theundersigned makes the following :-DFINDINGS OF FACT zI.BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times material herein, a corporationduly organized under and existing by virtue of the laws of Wisconsin. Its prin-1References hereinafter to the General Counsel refer to his representative at the hearing.2 In making the findings of fact in this and other sections of this Report, I have con-sidered and weighed the entire evidence.Itwould unnecessarily burden this Report todescribe,Inminute detail, all evidence or disputed points.Such testimony or otherevidence as Is in conflict with the findings herein Is not credited. HARTLAND PLASTICS, INC:443cipal office and place of business is located in Hartland, Wisconsin, where it isengaged in the manufacture of plaques and religious statues.The value of raw materials purchased annually by Respondent, consistingprimarily of cellulose acetate, exceeds $30,000, of which dollar value approxi-mately 90 percent is shipped to Respondent's plant from points outside the StateofWisconsin.Respondent sells annually products valued in excess of $50,000,of which dollar value approximately 60 percent is shipped from its plant topoints and places outside the State of Wisconsin.Respondent admits and the undersigned finds that it is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been, a labor organizationwithin the meaning of Section 2 (5) of the Act.III.UNFAIR LABOR PRACTICES'A. The dischargesCharlene Dittmar was employed by Respondent from August 24, 1949, toOctober 26, 1949, and from December 7, 1949, to January 4. 1950. After approxi-mately 2 weeks in the paint department, Dittmar was transferred, at her ownrequest, to the assembly department where she was working during the periodinvolved herein.Patricia Clark (Mrs. Charles Delsman) was employed by Respondent fromJuly 18, 1949, to October 26, 1949, and from December 7, 1949, to January 4,1950.Throughout her employment Clark worked in the assembly department.Beverly Jean Johnson (Mrs. Bob Mitchell) was employed by Respondent fromJuly 25, 1949, to October 26, 1949, and from December 7, 1949, to January 4,1950.Except for a period of approximately 3 weeks at the beginning of heremployment Johnson worked in the assembly department.The above-named employees frequently worked in the immediate proximityof one another and were very friendly toward each other and, as hereinafternoted, two of them (Dittmar and Clark) worked as a team.On October 26, 1949, Dittmar and Clark working together boxed and packedplaques and small statues.Clark inserted the plaques or statues into individ-ual cartons and Dittmar packed these individual cartons into larger cartons(master cartons) and noted on the outside of the master carton, numbers in-dicative of the content and quantity thereofDuring the morning of October26, 1949, these employees (Dittmar and Clark) filled a master carton withsmaller cartons of a particular plaqueHowever, when Dittmar placed thenumbers on the master carton she made a mistake and placed a number thereonwhich signified that this master carton contained small statues (instead of theplaques actually therein).Before this master carton left the assembly de-partment, but after Clark and Dittmar had completed their work relative there-to, this error was discovered and brought to their (Clark's and Dittmar's) at-tention by Plant Superintendent William Taylor'On this occasion Taylor,about 11: 30 a. m., in the presence of Inspector Anne Thurloff' and assembly de-'Certain conflicts1and questions of credibility are noted and resolved ; others are un-mentioned so as not to lengthen unduly this Report.However, all have been consideredand where required resolved by the undersigned.Taylor was plant superintendent from September 19, 1949, until January 1950 whenhe was discharged.5A supervisoryemployee. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDpartment foreman, John Grimshaw,e and in the immediate proximity of theemployees in this department (including Beverly Johnson) called to the atten-tion of Clark and Dittmar the error noted above and told them, they weremaking too many mistakes and that they were doing too much talking and thatif they "wanted to do any more talking he would set us right outside the door todo our talking."Taylor told these employees that be would allow "one moremistake" and directed Grimshaw to separate themGrimshaw, as directed,separated Clark and Dittmar, placing Clark at another location in the de-partment, and they did not work together the rest of that morning.During the afternoon of October 25, 1949, and the morning of October -26,1949, Beverly Johnson, among other things, operated a conveyor (elevator) inuse between the second floor (where the assembly department is located) andthe first floor.One of the' duties of the operator of this conveyor is to checkthe accuracy of the numbers on master cartons.When not occupied with thisconveyor Johnson performed other duties including the operation of a drillingmachine.About 11: 40 a in. on October 26, Thurloff and Taylor conferredwith Johnson about a master carton not correctly numbered that had been sentdown to the first floor. Johnson told them it was not her error, that the car-ton had been handled prior to the time that she began operating the conveyor.Taylor although apparently not satisfied with Johnson's explanation, did notpursue the matter further.However, shortly thereafter Grimshaw told John-son that "someone else would inn the elevator" and Johnson was relieved ofthis duty but continued the operation of the drilling machine.During the lunch period (noon to 1 p in ) and shortly thereafter, on Octo-ber 26, 1949, the three above-named employees (Clark, Dittmar, and Johnson) iconsidered the advisability of forming a union and engaged in the followingactivitiesBeveily Johnson and her mother, Leone Johnson, while eating to-gether discussed the occurrences of that morning and concluded that a unionwas needed.Beverly Johnson then sought out Clark and conferred with heras to the advisability of organizing the employees.As a result of this meetingBeverly Johnson and Clark returned to Respondent's plant about 12: 30 p. in.with a blank piece of paper and endeavored to obtain signatures thereon fromother employees also interested in organizing.Johnson, on her way into theplant, ran into Grimshaw and told him they are going "to try to start a unionup there."Upon their return to the plant Clark and Johnson approached Ditt-mar in the assembly department. where she was eating, and sought her assist-ance in obtaining signatures from other employeesShortly after 12: 30 p. in.Clark and Dittmar went to a rest room where Dittmar solicited the signatureof another employeeThis employee did not sign but immediately left theroom.Clark left right behind her. Shortly thereafter Mrs. Meacham, wifeof the paint department foreman, Ray Meacham, entered the rest room, ob-served Dittmar holding the paper and left without any verbal exchange betweenthem and without using the facilities of the rest room. About 1: 20 that after-noon Mrs. Meacham was observed entering the office on the first floor, althoughshe was not a regular or frequent user of this officeAfter leaving the rest room Clark went to a work table and conferred withJohnson.Shortly thereafter Dittmar joined Clark and Johnson and the threeof them continued to solicit signatures from employeesThis activity con-tinued until about 10 or 15 minutes after the end of the lunch period (untilHowever, after 1 o'clock these employees sought signaturesat their respective working places and while performing their assigned tasks.About 3: 30 p. in , on October 26, 1949, Grimshaw told each of the afore-men-6Grimshaw was foreman of the assembly department from October 14, 1949, to October28, 1949, when he was discharged. HARTLAND PLASTICS, INC.445tioned employees (Clark, Dittmar, and Johnson) to get her hat and coat andgo to the office. These three employees went to the office together. There Tay-lor handed them pay checks and told them their work was unsatisfactory andthat they were being discharged.No further explanation was given to the em-ployees.On November 1, 1949, the Union filed the original charge herein, alleging thatClark, Dittmar, and Johnson were discriminatorily discharged.Fruitless ef-forts were made thereafter to adjust this matter.Nevertheless, by letter datedDecember 3, 1949, Clark, Dittmar, and Johnson were advised by Myron Brown,general manager of Respondent since November 1949, that his investigationrevealed that they had been discharged for a "minor infraction" of their ob-ligations as, employees, that under the circumstances their discharges were notwarranted, and that he was reducing the discharge to a disciplinary layoff andrequesting them to report for work not later than December 7, 1949. A copyof Brown's letter is attached hereto as Appendix A. Clark, Dittmar, and John-son were reinstated on December 7, 1949, and there is no contention that thiswas not full reinstatement.Their subsequent layoff on January 4, 1950, will bediscussed in another section of this Report.On or about December 20, 1949, Respondent posted and maintained for 60consecutive days thereafter a notice stating :NOTICE TO EMPLOYEESA question has arisen concerning the company's compliance with the pro-visions of the National Labor Relations Act. In order to dissipate anymisunderstandingregarding this matter, our employees are advised that:We will not interfere with, restrain, or coerce our employees in the exer-cise of their right to self-organization, to form, join or assist labor organiza-tions, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to restrain from any orall such activities, as guaranteed to them by section 7 of the Act.All our employees are free to become or remain members of any labororganization.We will not discriminate in regard to hire or tenure of em-ployment or any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labor organizationor because they may refrain from such membership or activity.HARTLIND PLASTICS, INC.By (S) Myron P. Brown,MYRON P. BROWN,General Manager.DECEMBER20, 1949.This notice will remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.As noted in Brown's letter of December 3, prior to October 26, the employeesinvolved herein were cautioned on several occasions to improve their workman-ship.However, these were general cautions and not accompanied by any re-marks indicating disciplinary action might be warranted and they were given tonumerous employees on various occasions, as determined by supervisors fromtheir visual observation.The record reflects that mistakes or errors were notuncommon or infrequent.Nevertheless Respondent did not maintain records orany norm from'which an analysis could be made to determine the relative orcomparative efficiency of employees.However, the record does reflect that Grim-shaw told Taylor he (Grimshaw) considered Clark and Dittmar as being prob-ably two of the most competent packers in the assembly department.The same 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDsituation prevailed with respect to talking.There was no rule against talkingand it was the custom of employees to talk while performing their work. Em-ployees, including the three involvedherein,were cautioned with respect to talk-ing but only when from observation a supervisor concluded that particular em-ployees were engaging in excessive talking.Even then no warnings of possibledisciplinary action were given and no records with respect to such cautions weremaintained.In addition there was no rule which forbade solicitation at theplant during working hours and employees, other than the three involved herein,during working hours solicited orders for cosmetics, perfumes, plastic materials,hand painted pictures, and for Christmas and birthday gifts.Furthermore, therecord does not reflect that any production employee, other than those involvedherein, was discharged or otherwise disciplined because of too many mistakes,too much talking, or for soliciting during working hours.Hartland, Wisconsin, has a population of from 700 to 900 and Respondent'splant is located on a street in the heart of the business area. On October 26,1949, Respondent employed 58 production and maintenance workers (20 in theassembly department).For several weeks prior to October 26, 1949, the employees of Respondentconsidered the advisability of organizing for their mutual benefit and protectionand onSeptember 5, 1949, Clark, Dittmar, and Johnson visited the union hallinWaukesha, Wisconsin, and conferred with Edward N. Thomas, union businessrepresentative, about forming a union at Respondent's plant.During "the first part of October" 1949 Dittmar and Clark approached RobertJohnson, foreman bf the assembly department until October 5, 1949, and toldhim they were considering a union and asked what he thought about it. John-son replied, "Well I cannot say anything about it, but they told me down inthe office, that if anyone ever talked about the union that I should report it andthey would be fired."'On October 26, 1949, when Beverly Johnson and Clark returned to the plantwith the paper on which signatures were thereafter affixed, Beverly Johnson andGrimshaw discussed the events of that morning concerning the separation ofClark and Dittmar and Johnson indicated to Grimshaw that the employees werenot satisfied and were going to try to starta union.At approximately 1: 30 p. in. on October 26, 1949, Ray Meacham, paint depart-ment foreman, approached Grimshaw and informed him (Grimshaw) that he(Meacham) "had had word that a union petition was being circulated among thegirls" and asked what Grimshaw knew about it. Grimshaw stated that he didnot know anything about it and Meacham replied that eight of "his girls"(girls under Meacham's supervision) had signed the petition.About 3: 30 p. in. on October 26, 1949, Anne Thurloff asked Grimshaw whathe knew about the petition "to organize the labor force of the plant" and Grim-shaw stated that if they were [if the employees were trying to organize] itwas none of my [Grimshaw's] business."On October 28, 1949, Grimshaw was discharged by Taylor.During the con-versation at which Grimshaw was informed of his discharge, allegedly becauseof incompetent operation of jigs and fixtures and unsatisfactory supervision ofworkers, Taylor, in the course of discussing Grimshaw's unsatisfactory perform-ance of duties, asked Grimshaw, "Didn't Meacham come up shortly after noon[on October 26, 19491 and inform you there was union activity in the plant?"Grimshaw answered, "Well, yes, Meacham came up and made some such state-ment, but since it came in such a roundabout way I chose to ignore it."Taylorthen said, "Why didn't you report it to me? That was one of your duties" and4Although the undersigned finds that Johnson made the statement set forth above, nofinding is herein made as to whether Johnson in fact was given such instructions. HARTLAND PLASTICS, INC.447informed Grimshaw that he (Taylor) had sent Meacham "up to tell" him(Grimshaw).About a week after October 26, 1949, Mrs. Walter, secretary-treasurer ofRespondent, during a conversation with Marjorie Johannes, an office worker,asked Johannes how she felt about the three girls (Clark, Dittmar, and Johnson)being laid off and when Johannes said she felt sorry for the girls Mrs. Walterremarked, "I cannot understand why our company cannot run the way wewant it to without a union interfering."On October 28, 1949, Mrs. Leone Johnson, an employee in the press depart-ment, and Bill Lucas, foreman of the press department, discussed a newspaperarticle to the effect that the Union was contending that the discharges werebecause -'They talked union" and Lucas told Leone Johnson (mother of BeverlyJohnson) she should not talk any more about it (the Union) 8 than necessaryas it would be "my [Mrs. Johnson's] neck also." Lucas' denial of this state-ment, in the light of the entire record, is not credited.Respondent's answer alleges that the discharges were "for good and lawfulcause."Brown's letter of December 3, 1949, states that his investigation upon becom-ing affiliated with Respondent revealed that the discharges were for a "minorinfraction" of their obligations as employees.On direct examination by theGeneral Counsel, Brown testified that the "minor infraction" meant that "thegirls had not been doing their work as they were told to do it. They had notfollowed their instructions," and that he did not discuss this incident, thisminor infraction with Taylor.On cross-examination by Respondent's counsel,Brown testified Taylor told him (Brown) that after being separated the dis-chargees were found (by Taylor) in the afternoon, "working together again"and that must have been the "minor infraction" referred to in the letter ofDecember 3.Edward Walter, president of Respondent, in response to questions by Respond-ent's counsel testified the discharges were because the girls continued makingmistakes after being reprimanded. In response to questions by the undersignedWalter testified that Taylor told him (Walter) that he (Taylor) had separatedthe girls and just before noon they were "all together again in a huddle" (thethree dischargees) and they were not doing as they were told and that he(Walter) told Taylor "to get rid of them."Taylor did not testify in this proceeding.In response to a request by the undersigned for a statement as to Respondent'sreasons for the discharges, Respondent's counsel stated they were for inatten-tion to their duties and unsatisfactory work, generally, and refused to be morespecific.At the conclusion of the hearing Respondent's counsel stated thatRespondent's position is "that the company is not compelled to pay employeesan hourly rate for engaging in union activities on the Company's time."The record as a whole reflects that Respondent apparently maintains thatthese employees were warned as to possible disciplinary action because of toomuch talking and not enough attention to their duties and that within a fewhours they again engaged in talking and soliciting during working hours insteadof performing their assigned tasks to the extent required.As noted above,Beverly Johnson was not given such a warning. It appears to the undersignedthat under the circumstances herein the real objectionable activity of Clark,Dittmar, and Johnson was not their talking and soliciting but the purpose forwhich they solicited-signatures of those interested in organizing.Respondentdenies that these discharges were motivated by the organizing activities of these8 Leone Johnson's testimony later was that Lucas said, "I should not talk union aroundthe plantor it would be myneck also." 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and contends that the evidence is insufficient to establish even thatRespondent had knowledge that these employees were engaging in organizingactivities.On the basis of the record herein the undersigned rejects this con-tentionAs noted above, various officials of Respondent, including Taylor (thesupervisor directly involved), were aware of these organizational activities.That Taylor was aware of such is evident from his criticism of Grimshaw fornot reporting to him (Taylor) what Meacham had told him (Grimshaw) aboutunion activity at the plant and his (Taylor's) statement that he had sentMeacham to Grimshaw with this information. Furthermore, in view of thesequence of events, the various kinds of solicitations permitted in the plant,the suddeness of the discharges after the employees organizing activities, and.the size of Respondent's plant, it seems reasonable to infer that such,activitiesdid come to the attention of Respondent and the undersigned so finds. Theundersigned further finds that the reasons assigned by the Respondent weremere pretexts to conceal Respondent's real reasons and that Clark, Dittmar,and Beverly Johnson were discharged because of their concerted or organizingactivities for their own mutual aid or protection.Whether the discharges beregarded as violations of Section 8 (a) (1) or of Section 8 (a) (3) the under-signed believes the order hereinafter recommended necessary to effectuate thepolicies of the Act.B. Failures to reinstateRespondent's businessis such that the amount of work and the number ofjobs available varies and its peak seasons are immediately prior to Christmasand Easter.Usually after the afore-mentioned holy dais there is a noticeabledecline inthe amount of work and frequently, as a consequence, a reduction inforce is made. Such was the situation on January 4, 1950, and on that dateRespondent laid off 19 employees, including Clark, Dittmar, Beverly Johnson,and Leone Johnson. The table below indicates that Hein Radix, an employeein the assembly department with less departmental seniority than Clark,Dittmar, or Beverly Johnson,, was not laid off.The record indicates there isa question as to whether Leone Johnson, an employee in the press department,was laid off in accordance with departmental seniority and that she raised anissue with respect to this matter (H. Squier's retention) at the time of thelayoff.The record also reflects that C. Delsman, G. Rode, C. Ebert, and V.Ebert, employees with less departmental seniority than Leone Johnson, werenot laid off.Nevertheless the General Counsel, at the hearing, stated thathe agreed that on January 4, 1950, Respondent's policy as applied to the layoffwas that "everything else being equal, within department assignments, we[Respondent] are laying off employees in line with length of service" andstated that there is no contention that Respondent engaged in any discrimina-tory conduct in connection with this layoff.°However, the General Counseldoes contendthat thereafter the 4 afore-mentioned employees (Clark, C.Dittmar, Beverly Johnson, and Leone Johnson) were not recalled "for thereason that they and each of them, joined and assisted the union and engagedin concerted activities on its and their own behalf "On January 4, 1950, employees being laid off were told by General ManagerBrown that they were being laidoff in linewith seniority, other things beingequal,10 that he had no idea how long the layoff would last, that he recommendedthey obtain other employment, if possible, and that if Respondent need them, if9 Also the brief submitted by the General Counsel states,"there is no allegation orcontention that Respondent pursued a discriminatory policy in making the lay-offs."10The undersigned believes and finds the facts concerning Brown's statements to be asstated above rather than,as suggested on pages 18 and 19 of the General Counsel's brief,that Brown stated "straight"seniority would be followed. HARTLAND PLASTICS, INC.'449and when needed,he (Brown)"would letthem know."Also employees laidoff were given a letter signed by Brown reading as follows :For the pastseveralweeksyou have notedthat a reduction in hoursof work was necessitatedby lack ofincoming business.,We now find that the reduction,as made, is not sufficient to conform to thestill further drop in incoming business.Your Companyfeels that a furtherreduction in hours would spread the hardship on all employees rather thanon a minority.While we dislikelaying offour employees,we feel it has become anecessity.Everythingelse being equal, within departmental assignment, we arelaying off employees in line with length of service.Having fallen withinthis group,your employment is being terminated as of Wednesday,January4, 1050.We recommendthat youseek other employment in view ofan indicatedprolonged reduction in business,which wouldmean an indefinite period oflay-off.Thefollowing table of employees in the assembly department is self e.TplanatoryNameDate ofemploy-meatTermination and reason(L 0.means laid off)RecalldateSubsequent actionA Jensen--------------7/17/47----------------------------------------------ISteffan---------------9/8/47----------------------------------------------R Rode---------------10/23/47---------------------------------------------B Kreisman-----------7/12/48----------------------------------------------V Schwartz------------9/8/48----------------------------------------------D Dela----------------9/24/48----------------------------------------------JLeveienz------------1/24/49---------------------------------------------L. Tohannes--------____1/25/491/6/50 L 0 --_____________________----------C Schmidt------------1/31/49----------------------------------------------P Clark_______________7/18/491/4/50L 0 (also see section en-_titled discharges above)C. Harmon____________7/25/491/4/50 L O______B Johnson_____________7/25/491/4/50 L 0(see also sect on above__________entitled discharges).C Dittmar____________8/24/491/4/50L 0 (see also section above_entitled discharges)E. Dittmar ------------9/1/491/4/50 L 0___________________________-R Burgett_____________9/6/491/4/50 L 0________ _______________1/16/50E Alexander___________9/20/491/4/50 L 0________________________1/16/505/5/50 quit.A Teall----------------10/3/491/4/50 L 0----------------------------------B Krueger_____________9/28/491/4/50 discharged__________________----------L Aucutt______________10/3/491/4/50 discharged______________________C Collins______________10/7/491/4/50 L 0________________________1/2/507/21/50 quit.C Meier_______________11/7/491/4/50 ------------------------------1/27/50C Wendt--------------11/7/491/4/50 L 0---------------------------------SKopshmsky_________11/11/491/4/50 L 0________________________1/18/50-Hein Radix-----------11/14/49----------------------------- -----------------M Swenson____________11/14/4911/20/49 transferred to paint dept-------3/7/50 discharged.L Rettler______________11/15/491/4/50 L 0________________________1/10/50D. Becherer____________2/20/504/12/50 transferred to paint dept___----------N Salden--------------2/20/50----------------------------------------------R Biemer-------------2/27/503/1/50 quit-----------------------------------C Nelson______________2/27/503/3/50 discharged__________________----------A. King________________3/3/503/29/50 discharged_________________----------K Radix--------------3/7/50----------------------------------------------E. Nieman-------------3/16/503/21/50 quit ------------------------____-___-F Brandt______________3/21/506/22/50 transferred toshipping dept___________T Condon_____________3/21/504/12/50 transferred to paint dept---__________8/11/50 L 0.V Matt________________3/22/506/21/50 discharged_________________----------K Condon_____________6/1/508/11/50L 0_______________________----------I Schafer______________6/5/506/6/50 transferred to paint dept----__________8/11/50 L. 0.E Oldenhoff-----------6/5/506/6/50 quit-----------------------------------F Crance--------------6/7/50----------------------------------------------I Sober°---------------6/15/50-Weeks--------------7/6/508/11/50 quit----------------------------------M Wmkelmann--------7/13/50-Ellsworth7/20/507/31/50 transferredpaint dept_____________8/11/50 L. 0J Jahnke7/20/508/11/50L 0_______________________----------943732-51-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn analysis of the information in the table, above, reveals that on January4, 1950, Respondent laid off 13 and discharged 2 assembly department workersand on January 6, 1950, laid off another employee (L. Johannes).There-after Respondent recalled 6 of those laid off (R. Burgett on January 16, 1950,E. Alexander on January 16, 1950, E. Collins on January 20, 1950, C. Meier onJanuary 27, 1950, S. Kopshinsky on January 18, 1950, and L. Rettler on January10, 1950) and hired as new employees in this department 19 individuals.Therewere 7 employees in this department who were laid off on January 4, 1950,and not thereafter recalled (P. Clark, C. Harmon, B. Johnson, C. Dittmar,E.Dittmar, A. Teall, and C. Wendt). Clark, C. Dittmar, and Johnson, notrecalled, had more seniority than any of those recalled and obviously moreseniority than new employees.There is no evidence as to whether employeesfirst hired after January 4, 1950, had had prior experience in this type of work.Presumably they had no such experience since the supervisor of this departmentwas not aware of any. The record reveals that there are different types ofwork in the assembly department but that Meier, S. Kopshinsky, L. Rettler, A.King, K. Radix, and E. Nieman performed the same type of work that hadbeen performed by Clark, C. Dittmar, and Johnson prior to January 4, 1950.On occasions after January 4, 1950, when additional employees were requiredBrown gave the supervisor of the department concerned a list of the people inthat department who had been laid off and requested the supervisor to indicate"who he wanted back out of that group that was laid off." Brown then fol-lowed the recommendations of the supervisor except in situations where heknew "of a good reason why that employee should not be brought back" andhe then "so advised the supervisor."This procedure was followed with respectto the assembly department and the supervisor of that department (ArleneJensen) did not ask for the recall of Clark, C. Dittmar, or Johnson. Further-more, Brown and Jensen conferred as to whether these three should be recalledand Jensen stated she would rather have girls that had more aptitude, moreability, and paid more attention to their work. Jensen became assembly depart-ment foreman after Grimshaw's discharge on October 28, 1949, and the recordreflects that on several occasions between December 7, 1949, and January 4,1950, Clark, C. Dittmar, and Johnson became "careless" in their work andJensen "called their attention to it, and told them they should try to do betterwork and produce more." Also, on several occasions these three employees"huddled together talking" and Jensen separated them and criticized thembecause the quantity of their work was not what she (Jensen) thought itshould be. In addition Jensen testified, "it seems to me I was always watchingthose girls, that I had to watch them more than the rest of them," that shehad more "trouble" with these three workers than any other employee, andthat their general attitude "seemed like they were more interested in justputting in their eight hours than actually getting any work out."When Jensenfound "something radically wrong" she would go to the superintendent with itand between December 7, 1949, and January 4, 1950, she told Brown aboutthe above outlined conduct of Clark, Dittmar, and Johnson and said that "ifthey kept that up I [Jensen] didn't want them to work for me." nn Dittmar testified she did not receive any reprimand or warning from any supervisoror foreman after December 7. Clark testified she never received any warning by anycompany supervisor in respect to any misconduct on her part. Johnson testified she didnot recall being criticized between December 7 and January 4 and that she was not warnedabout any misconduct during this period.The undersigned finds the facts to be as statedabove. HARTLAND PLASTICS, INC.451Although a union meeting was held at the home of Leone Johnson(motherof Beverly Johnson)on November 1, 1949, and Respondent's officials were awareof this meeting,the evidence does not establish direct retaliatory action becauseof such meeting.Further the record does not reflect any"concerted,organiza-tional or union activity"after January 4, 1950.Following the January 4 layoff Annabelle Teall(also spelled Teale in therecord)obtained "a steady job"with another concern. In view of the per-manancy of this job and the lack of"permanancy"in the jobs with Respondent,Teall was not recalled by Brown although Jensen indicated she (Jensen)desiredto have her (Teall)recalled.-C. Harmon was not recalled because her prior"production was far below thatof other employees doing identical work" and"she was always paying moreattention to what someone else was doing up there than to her own work."L. Aucutt was not recalled because "she was late quite often and absent, andthen her work in comparison with those called back was not as good."E. Dittmar was not recalled because "her production was very low.She wasa slow worker."L. Johannes was not recalled because Jensen did not request that she be calledback..The record does not establish the alleged reason or reasons for not recallingC.Wendt.The General Counsel contends that since Clark, C. Dittmar,and BeverlyJohnson were known leaders of union organizing activities and since otheremployees junior to them were recalled and new employees were hired to per-form work previously performed by these three that a conclusion should be madethat the reason these three workers were not recalled was because of their"union or concerted activities."The undersigned,in the light of the entirerecord, believes the evidence is insufficient to support such a conclusion.On January 4, 1950, Respondent's press department was operated on a 2-shiftbasis-a day and a night shift-and a total of approximately 6 female and 11male operators were employed in this department.However, the night shiftworks longer hours than the day shift and Respondent does not permit femaleoperators to work on its night shifts.On January 4, 1950, three press operators (Leone Johnson, Shirley Frey, andHans Seuthe)were laid off.About the same time at least one operator onthe night shift(Charles Delsman) was transferred to the day shift. Sincethe General Counsel does not contend the Act was violated with respect to thislayoff no attempt will be made herein to resolve the issue raised by LeoneJohnson, at the time of the layoff,as to whether she was being laid off inaccordance with departmental seniority and no special significance will bemade of the transfer of Delsman,an operator with less departmental senioritythan Johnson.Subsequent to the layoff Respondent recalled'Shirley Frey and Hans Seuthewhose departmental seniorities were junior to that of Leone Johnson, and inJune1950 Respondent employed two additional male workers(Arthur Bivenson June 1, 1950, and Jerome Jungbluth on June 23, 1950). However LeoneJohnson was not recalled and the General Counsel contends that she was notrecalled because of her "concerted or union activities."As noted above Leone Johnson is the mother of Beverly Johnson, and she(Leone Johnson) was cautioned"not to stick her neck out."Nevertheless,there-after on November 1. 1949, a union meeting was held at her(Leone Johnson's)home and Respondent's supervisory officials were aware of this meeting. There is 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDno evidence of immediate, direct retaliation by Respondent because of Johnson's"concerted or union activities."To the contrary Johnson testified that withinabout 3 or 4 weeks before the layoff she received three raises-75 cents, then 80and 85.However, as noted above the General Counsel contends that the evidencedoes establish that Respondent retaliated against Leone Johnson by not recallingher after the layoff and instead recalling employees junior to her (Johnson) andby hiring additional employees.Shirley Frey was recalled January 16, 1950, and the following testimony byBrown explains why she was recalled rather than Leone Johnson:Q Why was Mrs Frey recalled, rather than Mrs. Johnson?A. I had knowledge, knowing Mrs. Frey had been laid off at her com-pany, that her husband and child were living with the father-in-law. I hadinformation that the father-in-law, her husband and she were out of work:I thought it only fair to give one individual in that family an opportunityto earn a livelihood.Q. Is that why Mrs. Frey was called back?A. Yes, sir.On March 15, 1950, Shirley Frey quit.A replacement was not obtained, butCharles Delsman (husband of Patricia Clark), who had been transferred fromthe night to the day shift about the time of the January 4, 1950, layoff, was re-tained on the day shift, although absent Mrs. Frey's quitting he would have beentransferred back to the night shift.On March 23, 1950, Hans Seuthe was recalled and put to work on the nightshift.Around July 1950 the night shift was reduced, by transfer to the day shift,from five or six operators to two operators and Seuthe was one of those trans-ferred.On June 1 and 23, 1950, Respondent employed as press operators on the nightshift Arthur Bivens and Jerome Jungbluth.On August 11, 1950, Bivens waslaid off in a reduction in force and Jungbluth and J. Delsman (another maleoperator) quit.In addition to the personnel changes noted above, Respondent as a temporarymeasure-during an operator's absence or on rush orders-on occasions hadan employee from the assembly department, Betty Kreisman,' work on thepresses inthe press department.The undersigned believes the evidence adduced insufficient to establish thatLeone Johnson was not recalled because of her "concerted or union activities."The entire record herein reveals that Respondent rid itself of the employeesknown to be outstanding in concerted or organizing activities simply by notrecalling them and instead recalling other employees with less seniority andhiring new employees for the same type of work and thereby casts considerablesuspicion upon Respondent's conduct.Nevertheless in the light of the entire,record, including Respondent's evidence as to why these four were not recalled,the undersigned believes and finds that the General Counsel has not establishedby a preponderance of the evidence that Respondent failed and/or refused torecall Patricia Clark, Charlene Dittmar, Beverly Johnson, and Leone Johnson,and each of them, for the reason that they, and each of them, joined and assistedthe Union and engaged in concerted activities on its and their own behalf.Accordingly the undersigned will recommend that these allegations of the com-plaint be dismissed.72Kreisman's employment with Respondent started July 12, 1948, and Leone Johnson'sstarted February 22, 1949. HARTLAND PLASTICS, INC.C. Interference,restraint,or coercion453The General Counsel contends that the statements of Foreman Johnson that"if anyone talked about the union" he (Johnson) should report it and "theywould be fired" and that the statement of Foreman Lucas to Leone Johnsonabout "sticking her neck out" wereper seviolative of Section 8 (a) (1) of theAct.Respondent contends that the testimony as to what Johnson was toldin the office is pure hearsay. It appears to the undersigned that Johnson'sstatement, whether true or false as to what he had been told in the office, wasa clear warning to the employees and violative of the Act.Respondent notesthat Lucas denied the statement attributed to him and contends that assuminghe made the statement it does not prove coercion or intimidation, "for a day ortwo later" Leone Johnson invited Lucas to attend a union meeting. As notedabove the undersigned does not credit Lucas' denial.Furthermore, statementsof this type, manifestly intimidating, have frequently been held violative of theAct although they may not have achieved their end.Respondent further con-tends that both foremen "made it clear to their conversants that they couldnot discuss union matters" and that in view of this and Respondent's statementspublished in the press and Respondent's notice of December 20 it should notnow be held responsible for the statements. In the light of the entire recordany claim that these foremen were voicing their own private views and thatthese views were contrary to Respondent's policy is rejected.As stated atthe hearing the undersigned does not regard the newspaper articlesperse asstatements authorized by Respondent or as proof of the facts stated thereinand, without more, rejects said articles as proof that Respondent published state-ments in the press to the effect that "If they want to organize, that's perfectlyall right with us."No other proof of such statements was offered at the hearing.The notice posted on December 20 in the light of Respondent's discriminatoryconduct is not considered a complete repudiation of the conduct of these foremenand a clear expression to the employees of their right to engage in activitiesguaranteed them by the Act without fear of interference, restraint, or coercionby RespondentRespondent also contends that these statements were isolatedand that the December 20 notice should be accepted as complete satisfaction forthem.In the light of the entire record the undersigned believes that these werenot isolated incidents and notes that Lucas' statement has a direct relation-ship to the discriminatory discharges found herein.As noted above the Decem-ber 20 notice is not considered adequate.On August 22, 1950, Allen Johns, union business representative, distributedunion leaflets among employees returning to the plant from their lunch period.While he (Johns) was distributing the leaflets on the street in front of theplant, Edward Walter, Respondent's president, asked Johns what he was pass-ing outJohns told him they were leaflets calling for a union meeting.Walterthereupon shouted, "Union leaflets?We don't have anybody here that wantsto go to your meeting, we haven't got anybody who wants to belong to yourunion.Get out of here with those things and take and [scurrilous language]with them " The circumstances under which these statements were. utteredindicate to the undersigned that they were violative of the Act and I so find.Ultimate Findingsand CoiiclnstonsIn view of the foregoing and upon a consideration of the entire record, theundersigned finds and concludes :1.District No. 48, International Association of Machinists is a labor organiza-tion within the meaning of Section 2 (5) of the Act. 454DECISIONS OF. NATIONAL LABOR RELATIONS BOARD2.That Respondent discharged Beverly Jean Johnson, Charlene Dittmar,and Patricia Clark on or about October 26, 1949, and refused to reinstate them,and each of them, until on or about December 3, 1949, because they and eachof them engaged in self-organization and in concerted activities for their own,mutual aid and protection and Respondent thereby discriminated with respectto hire and tenure of employment and discouraged membership in the Unionand interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.3.That Respondent since on or about October 1, 1949, by warnings and threatsof reprisals, interfered with, restrained, and coerced employees in the exerciseof the rights guaranteed in Section 7 of the Act.4.That the aforesaid unfair labor practices are unfair labor practices affect-ing commerce within the meaning of Section 2 (6) and (7) of the Act.5.That the evidence adduced is insufficient to sustain the allegations of thecomplaint, as amended, to the effect that following a layoff on January 4, 1950,Respondent discriminatorily refused to recall Beverly Jean Johnson, CharleneDittmar, Patricia Clark, and Leone Johnson.IV. THE REMEDYHaving found that Respondent unlawfully discriminated in regard to the hireand tenure of employment of Beverly Jean Johnson, Charlene Dittmar, andPatricia Clark, it will be recommended that Respondent make whole the afore-said employees, and each of them, for any loss of pay they may have sufferedby reason of the discriminations against them.The losses of pay shall be com-puted from the date of the discrimination to December 3, 1949, the date Re-spondent offered the aforesaid employees reinstatement. In computing the lossesof pay the customary formula of the Board shall be followed. See F.W. Wool=worth Company,90 NLRB 289.In order to insure expeditious compliance with the recommended back-payorder it is further recommended that Respondent be ordered, upon reasonablerequest, to make all pertinent records available to the Board or its agents.Respondent's illegal activities, including the aforesaid discharges, go to thevery heart of the Act and indicate a purpose to defeat self-organization of itsemployees and that there is danger that the commission of other unfair laborpractices proscribed by the Act is to be anticipated from Respondent's conductin the past.The preventive purpose of the Act will be thwarted unless theorder herein is coextensive with the danger.The notice posted by Respondenton or about December 20, 1949, does not comply with the usual requirementsof the Board and is not adequate to effectuate the policies of the Act.Accord-ingly, in order to make effective the interdependent guarantees of the statuteand thus effectuate the policies of the Act, it will be recommended that Respond-ent cease and desist from engaging in the unfair labor practices found and fromin any other manner infringing upon the rights of employees guaranteed by theAct and that Respondent post the notice attached hereto as Appendix B. SeeStandard Dry Wall Products, Inc.,91 NLRB 544.Since it has been found that the evidence adduced is insufficient to sustainthe allegations of the complaint, as amended, to the effect that following a layoffon January 4, 1950, Respondent discriminatorily refused to recall Beverly JeanJohnson, Charlene Dittmar, Patricia Clark, and Leone Johnson, it will be recom-mended that these allegations of the complaint, as amended, be dismissed.-[Recommended Order omitted from publication in this volume.]